Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 Applicant’s amendment in the reply filed on 3/8/2022 is acknowledged, with the additional newly added Claims 24 and 25.  Claims 1-20, and 23-25 are pending. Claims 1-20, and 23-25 are examined on the merits.
 
Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, and 23 remain rejected, claims 24 and 25 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 12/9/2021, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 3/8/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.

           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject 
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-20, and 23-25 is/are directed to a pharmaceutical composition comprising: between 40 to 50 wt.% of Chelidonium majus root aqueous extract; and between 0.1 to 5 wt% of at least one natural phenolic compound; wherein the composition is usable for the prevention or treatment of nail fungal and bacterial infections.
Analysis of the flowchart:

Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract of Chelidonium majus root, because there is no indication that extraction has caused the components of an extract of a kiwifruit that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in an extract of a Chelidonium majus root.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-20, and 23-25 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the component of an natural phenolic compound that comprises the claimed compositions to have any characteristics that are different from the naturally occurring component of an natural phenolic compound.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
 Whether or not the non-nature based components such as film-forming surfactant (polysorbate-type nonionic surfactant) in the composition (claims 6-8, 18, and 19, etc.) make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced in the cited references in the 102 rejection in case 16/076,352, Tween-80 was used routinely used in 
             Claims 1-20, and 23-25 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claim 13, a topical composition does not result in a markedly different characteristic because the plant harvest and plant extraction process already encompasses human skin contact, thus having the same characteristic.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

Applicant argues that “Applicant submits that the combinations of Chelidonium majus root aqueous extract and of at least one natural phenolic compound may not be found in nature. The Applicant further submits that the combined recited range of specific concentrations of the th paragraph).
This is not found persuasive. First of all, 101 rejection is not about whether the combination of the claimed components is found in nature or not, it is about whether the combination of the components demonstrated any marked difference compared with the claimed component used individually alone. For example, if the combination of 40-50 wt% of chelidonium majus root aqueous extract and 0.1-5 wt% of at least one natural phenolic compound achieved synergistic effect in treating nail fungal infection than the additive effect of 40-50 wt% of chelidonium majus root aqueous extract used alone and 0.1-5% of at least one natural phenolic compound used alone, then the 101 rejection could be overcome. Secondly, it is 
Alternatively, Applicant could add the limitation such as in a pharmaceutical compound “in the form of microemulsion or nanoemulsion” or “A sustained -release pharmaceutical composition” into claim 1 so as to overcome the 101 rejection. However, any claim amendment after final will not be entered unless Applicant files RCE.

            Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.

	

Conclusion
             No claim is allowed.
            THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/